PER CURIAM:
Aalon Smith appeals the district court’s order denying his motion to reconsider his 42 U.S.C. § 1983 (2000) action pursuant to Fed.R.Civ.P. 60(b)(6). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Smith v. Va. *925Med. Dep’t for the Dep’t of Corrs., No. 1:05-ev-00138-GBL (E.D. Va. filed May 3, 2006 & entered May 4, 2006). We deny Smith’s motion to be relocated to another facility. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.